Citation Nr: 0708571	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  06-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for a service-connected 
thoracolumbar spine disability, currently evaluated as 20 
percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
October 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially granted service connection for 
residuals of a mid-thoracic spinal fracture in an August 2003 
rating decision.  A 10 percent disability rating was 
assigned, which was subsequently increased to 20 percent in a 
May 2004 rating decision.  That rating decision also 
recharacterized the veteran's disability as "arthritis, 
thoracic and lumbar spine, status post-mid thoracic spinal 
fracture."

In April 2005, the RO received the veteran's request for an 
increase in the disability rating assigned his service-
connected thoracolumbar spine disability.  A July 2005 rating 
decision denied the claim, and he appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in February 2007.  Taking into consideration 
the veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2006).

Although the veteran initially requested a Board hearing, 
such request was withdrawn in correspondence from the 
veteran's representative which was received in December 2006.

Issues not on appeal

The July 2005 rating decision also denied the veteran an 
increased rating for his service-connected bilateral hearing 
loss and further denied entitlement to a total disability 
rating based upon individual unemployability (TDIU).  To the 
Board's knowledge, the veteran has not disagreed with those 
aspects of the July 2005 rating decision, and those issues 
are therefore not in appellate status.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The veteran's service-connected thoracolumbar spine 
disability is manifested by forward flexion limited to 50 
degrees, extension limited to five degrees, lateral flexion 
limited to five degrees bilaterally, and rotation limited to 
10 degrees bilaterally.


CONCLUSION OF LAW

The criteria for a higher schedular disability rating for the 
veteran's service-connected thoracolumbar spine disability 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in May 2005 which was specifically 
intended to address the requirements of the VCAA.  The May 
2005 letter from the RO specifically notified the veteran 
that to "establish entitlement to an increased evaluation 
for your service-connected disability, the evidence must show 
that your service-connected condition has gotten worse."  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the May 2005 
VCAA letter, the veteran was informed that VA was responsible 
for obtaining "[r]elevant records from any Federal agency" 
including "records from the military, VA Medical Centers 
(including private facilities where VA authorized treatment), 
or the Social Security Administration."  He was further 
advised that VA would make "reasonable efforts" to obtain 
"[r]elevant records not held by any Federal agency" 
including records from "State or local governments, private 
doctors and hospitals, or current or former employers."  
This letter also notified the veteran that VA would be 
scheduling him for an examination to evaluate the current 
severity of his back disability.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2005 letter notified the veteran that he "must give 
us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis in original).  More 
specifically, the May 2005 letter instructed the veteran to 
"[s]end us any medical reports you have" and further 
advised that if "you have received treatment at a [VA] 
facility, furnish the date(s) and place(s).  We will obtain 
the report(s)."  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The May 2005 letter included notice that "[i]f there is any 
other evidence or information that you think will support 
your claim, please let us know . . . [i]f you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  The Board believes that this request 
substantially complies with the requirements of 38 C.F.R. § 
3.159 (b) in that it informed the veteran that he could 
submit or identify evidence other than what was specifically 
requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, elements (1), (2), and (3) are not at 
issue as the veteran has already been granted service 
connection for a thoracolumbar spine disability.  Moreover, 
element (5), effective date, is rendered moot by the Board's 
denial of an increased rating herein.  In other words, any 
lack advisement as to that element is meaningless, because an 
effective date is not, and cannot be, assigned in the absence 
of an increased rating.  In any event, the RO sent the 
veteran a letter in March 2006 which specifically informed 
him of the evidence and information needed to establish the 
earliest possible effective for any potential increase.  
The veteran's claim is being denied based on element (4), 
degree of disability.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to this crucial element.  

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA and private treatment 
records together with the report of a June 2005 VA 
examination.  The veteran and his representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  As noted in the Introduction, although the 
veteran initially requested a Board hearing, such request was 
subsequently withdrawn in December 2006.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific rating criteria

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the veteran filed the instant increased 
rating claim in April 2005, only the revised criteria are 
applicable.  They provide as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes):

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).

Analysis

Assignment of diagnostic code

The veteran's service-connected thoracolumbar spine 
disability has been rated as arthritis under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
is outlined above.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242 (2006).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

After a review of the evidence pertaining to the veteran's 
service-connected thoracolumbar spine disability, the Board 
has determined that the most appropriate diagnostic code for 
evaluation of the disability is the code it is currently 
rated under, Diagnostic Code 5242.  The veteran's 
thoracolumbar spine condition appears to involve principally 
pain and limitation of motion, which is congruent with 
Diagnostic Code 5242.  Diagnostic Code 5242 is also 
appropriate in that it provides rating criteria for the 
specific disability for which the veteran is service 
connected, namely degenerative arthritis of the thoracic and 
lumbar spines.

The Board also finds that Diagnostic Code 5235, which 
provides rating criteria for vertebral fracture, is 
applicable given the veteran's history of thoracic spine 
fracture.  Rating the veteran under Diagnostic Code 5235 as 
opposed to Diagnostic Code 5242 will not, however, produce a 
different result.  As noted above, all spine disabilities, 
with the exception of intervertebral disc syndrome, are rated 
under the General Rating Formula for Diseases and Injuries of 
the Spine.

The Board has considered rating the veteran's thoracolumbar 
spine disability under Diagnostic Code 5243, which provides 
rating criteria for intervertebral disc syndrome.  The Board 
finds, however, that such diagnostic codes are inapplicable 
in the instant case, because a diagnosis of intervertebral 
disc syndrome has not been rendered.  Although degenerative 
disc disease of the lumbar and thoracic spine was identified 
on a June 2005 MRI, such has not been associated with 
radiculopathy.  Accordingly, the current Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not for application.  In any event, the application of 
such criteria would not avail the veteran, as his medical 
history is pertinently negative for incapacitating episodes 
relating to the back.

Schedular rating

To obtain a disability rating higher than the currently-
assigned 20 percent under the General Rating Formula for 
Diseases and Injuries of the Spine, the veteran would have to 
demonstrate forward flexion of the thoracolumbar spine to 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  The most restricted measurement of 
forward flexion exhibited by the veteran was identified 
during the June 2005 VA examination, at which time he was 
able to flex his lower back joint to 50 degrees.  This 
measurement falls well short of the limitation of motion 
required to warrant a higher schedular rating.

Moreover, the veteran has not exhibited ankylosis of the 
entire thoracolumbar spine.  Ankylosis is the immobility and 
consolidation of a joint due to disease, injury or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
[citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)].  The 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  
On VA examination in June 2005 the veteran was able to 
forward flex the thoracolumbar spine to at least 50 degrees, 
extend it to five degrees, laterally flex it to five degrees 
bilaterally, and rotate to 10 degrees bilaterally.  Because 
the veteran is able to move his lower back joint, by 
definition, it is not immobile.  Therefore, ankylosis is not 
shown.

The Board acknowledges that despite these findings, the June 
2005 VA examiner suggested that ankylosis was present in the 
thoracic spine.  Note (5) of the current rating criteria for 
the spine, however, commands that ankylosis requires fixation 
of one or more spinal segments.  In the instant case, such as 
not been shown.  To the contrary, the veteran has been noted 
to have a combined range of motion of the thoracolumbar spine 
of 85 degrees.  Such is inconsistent with fixation of a 
spinal segment.  

Even assuming arguendo that the veteran does have ankylosis 
of the thoracic spine, such would not warrant a higher 
rating.  The schedular criteria specifically require 
ankylosis of the entire thoracolumbar spine for the 
assignment of a 40 percent rating.  Ankylosis of the thoracic 
spine alone, without corresponding ankylosis of the lumbar 
spine, is insufficient.  

The veteran has also not exhibited any neurologic impairment 
stemming from his thoracolumbar spine disability which would 
necessitate a separate disability rating.  To the contrary, 
neurologic examination conducted during the June 2005 VA 
examination was within normal limits with no radiculopathy, 
foot drop, or bladder/bowel dysfunction identified.  No 
contradictory medical evidence is of record.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5242 Note (1) (2006).

Accordingly, the current schedular criteria do not allow for 
the assignment of a higher rating.

DeLuca considerations

The Board has considered whether an increased disability 
rating is warranted for the veteran's thoracolumbar spine 
disability based on functional loss due to pain, weakness, 
excess fatigability, incoordination and flare-ups, pursuant 
to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The objective 
clinical findings of record, however, do not reflect 
impairment that warrants a higher rating.

Although the veteran has repeatedly complained of increased 
pain on repetitive use and the inability to stand or walk for 
greater than 10 minutes, physical examination yielded 
identical range of motion measurements after repeated motion.  
Pain consistently began at the same end point, namely 50 
degrees of forward flexion.  As explained above, such is 
inconsistent with a higher rating.  

Because the veteran's range of motion measurements appear to 
be unchanged after repeated movement, the Board is unable to 
identify any clinical findings that would warrant an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.  
Absent additional loss of motion or similar functional loss, 
an increased rating is not warranted under DeLuca.  

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2006).  An exceptional case is said to include 
such factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

After a careful review of the record, the Board has 
determined that this matter has not been adjudicated by the 
RO.  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the 
Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See generally VAOPGCPREC 
6-96 [finding that the Board may deny extraschedular ratings, 
provided that the RO has fully adjudicated the issue and 
followed appropriate appellate procedure].  The Board has 
therefore determined that it does not have jurisdiction over 
the matter of an extraschedular rating for the veteran's 
service-connected thoracolumbar spine disability.  See 
generally Bernard v. Brown, 4 Vet. App. 384 (1993).  If the 
veteran wishes to have the RO consider the matter of an 
extraschedular rating, he should contact that office.

Conclusion

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim for an increase in the disability rating 
assigned his thoracolumbar spine disability.  The benefit 
sought on appeal is accordingly denied.

ORDER

Entitlement to an increased rating for a service-connected 
thoracolumbar spine disability is denied.


____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


